DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 06/09/2022 has been entered. Claims 2 and 4 are canceled. Claims 21 and 22 are new. Claims 1, 3 and 5-22 remain pending and have been examined below. The amendments to the claims have overcome the rejection under 35 U.S.C. 112(b) and is hereby withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3 and 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
	The Office interprets the following limitations as follows:
The term “polymeric foam” in claim 17 is interpreted to be a foam formed by polymerization.
The term “a flexible member … coupled with less than half of a top of the first member” in claim 19 is interpreted per the Applicant’s disclosure to mean that the flexible member is still coupled to the top of the first member within a range of 1% to 49% of the length of the top member and is not interpreted that the flexible member does not need to be coupled to the top of the first member because that would 0% coupled even though that is less than 50% coupled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12,14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ron Hazelton (https://www.youtube.com/watch?v=QDfT_lFDI0I, see NPL attachment for reference), in view of Momper et al (US PGPUB No. 2014/0256237), hereinafter referred to as Hazelton and Momper, respectively.
	Regarding claim 1 (Currently Amended), Hazelton teaches a sanding device (page 7,  53 sec), comprising: 
	a first member (page 2, 23 sec, block of wood); 
	a flexible member (page 3, 31 sec, non-stick drawer liner being a flexible member) coupled with the bottom of first member using an adhesive (26 sec, double stick carpet tape being adhesive on the bottom side of the block of the wood and the drawer liner is placed thereon and wrapped around the first member); and 
	a sanding member (37 sec, sandpaper) coupled with the flexible member (37 sec, the sand paper is placed on the non-stick drawer liner and then wrapped around the flexible member and the first member); 
	wherein a largest planar surface of the flexible member is larger than a largest planar surface of the first member (pages 5-7, 51 sec – 53 sec showing the edges of the sand paper creating wings and extending past the surface of the block). 
	Hazelton  does not teach a flexible member coupled with at least a portion of a top of the first member using an adhesive.
	Momper teaches in figure 2, a sanding device (fig 1, 10), comprising: 
	a first member (21); 
	a flexible member (35) coupled with a bottom of the first member (bottom of 20, item 24) and coupled with at least a portion of a top of the first member (top of 20, item 21) using an adhesive (fig 3, 45); and 
	a sanding member (30) coupled with the flexible member (35, where 30 is coupled with 35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazelton with the teachings of Momper to incorporate the flexible member to be coupled with at least a portion of the top of the first member using an adhesive because this allows the user to easily replace the used abrasive article and to use either side of the sanding device (page 2, paragraphs [0038-0039], summarized).
	Regarding claim 3 (Currently Amended), Hazelton as modified further discloses the sanding device of claim 1, wherein an entirety of the flexible member is shaped substantially similar to the sanding member (page 4,  37 sec, the sanding member and the first member are both rectangular), and wherein the sanding member comprises sandpaper (page 4,  37 sec, the sanding member is sandpaper).
	Regarding claim 6 (Currently Amended), Hazelton as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose he flexible member comprises a longest length longer than a longest length of the first member.
	Hazelton further teaches the flexible member and the sandpaper to have a width (pages 3 and 4, the flexible member and the sandpaper have a width) and a length (pages 3 and 4, the flexible member and the sandpaper have a width) and to have a substantially rectangular shape (pages 3 and 4, showing the flexible member and the sandpaper having a rectangular shape), and the flexible member and sandpaper having a larger area than the plane of the first member (pages 3 and 4, showing the drawer liner and the sandpaper being larger than the surface of the block and the drawer liner and the sandpaper being wrapped around the edges of the block).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton to incorporate the flexible member and sandpaper to be longer than the first member because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the length and/or width of the flexible member and sandpaper, which is a known result-effective variable, the variables being A) the size of the workpiece to be abraded and B) the size of the sanding block, with the result(s) of adjusting the size of the rectangle of sandpaper and flexible member to meet the needs of the project and the size of the first member. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the length and width of the flexible member and sandpaper operates, and would have produced an expected outcome of choosing the width and length of the sandpaper and flexible member, and would have therefore constituted an obvious variable range at the time of applicants' invention. 
	Further the Applicant has not disclosed that the width and length of the sandpaper and flexible member solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraphs [0012-0014] is not a critical range since the use of the term “may” implies that it also may not within that range. Moreover, it appears that Hazelton as modified would perform equally well with the width and length of the sandpaper and flexible members being a chosen size according to the project and the size of the block. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hazelton as modified to have the length and width of the sandpaper and flexible member extend outward from the first member because the length and width of the sandpaper and flexible member does not appear to provide any unexpected results.
	Regarding claim 7 (currently amended), Hazelton as modified further discloses the sanding device of claim 6, wherein the flexible member comprises a width perpendicular to the longest length of the flexible member (page 3,  31 sec, the flexible member, has a width), wherein the first member comprises a width perpendicular to the longest length of the first member (page 3,  31 sec, the first member has a width), and wherein the width of the flexible member is greater than the width of the first member (page 3, 31 sec, showing the flexible member is longer in width than the block).
	Regarding claim 8 (Currently Amended), Hazelton as modified further discloses the sandpaper being a rectangular shape (page 4,  37 sec, showing the sanding member being a rectangle) and the sandpaper being wrapped around the width of the first member (page 4,  37 sec, showing the sandpaper being wrapped about the width of the block), but does not teach the flexible member and the sandpaper being wrapped around the longitudinal side of the first member such that the flexible member makes a pair of upper wings extending outward past sides of the first member, in a direction parallel with the width of the flexible member, at the top of the first member. 
	Momper further teaches the sandpaper and the flexible member being wrapped around the longitudinal front side of the first member (fig 2, showing 15 wraps around 20 in the longitudinal direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Momper to wrap the flexible member and the sandpaper around the longitudinal length and end of the first member, that along with the rectangular shape of the flexible member and the sandpaper, thus creating a pair of upper wings extending outward past sides of the first member, in a direction parallel with the width of the flexible member, at the top of the first member because folding the flexible member and the sandpaper around the longitudinal length of the first member allows for the user to reduce injury and user fatigue while also providing access to corners, all of which help to assure consistent and high quality sanding (page 2, paragraph [0039], summarized).
	Regarding claim 9 (Currently Amended), Hazelton as modified further discloses the sanding device of claim 1, wherein the flexible member comprises a pair of lower wings extending outward past sides of the first member at the bottom of the first member (pages 3 and 7, 31 and 53 secs, showing the flexible member and the sandpaper dimensions extending beyond the plane of the block creating wings).
	Regarding claim 10 (Currently Amended), Hazelton as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the flexible member comprises a tail extending past a back of the first member, and wherein the tail is not attached to the top of the first member when the sanding device is fully assembled.
	Hazelton further teaches the flexible member and the sandpaper to have a width (pages 3 and 4, the flexible member and the sandpaper have a width) and a length (pages 3 and 4, the flexible member and the sandpaper have a width) and to have a substantially rectangular shape (pages 3 and 4, showing the flexible member and the sandpaper having a rectangular shape), and the flexible member and sandpaper having a larger area than the plane of the first member (pages 3 and 4, showing the drawer liner and the sandpaper being larger than the surface of the block and the drawer liner and the sandpaper being wrapped around the edges of the block).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton to incorporate the flexible member and sandpaper to be longer than the first member to have a tail extending beyond the first member and the tail to not be attached to the top of the first member when the sanding device is fully assembled because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the length and/or width of the flexible member and sandpaper, which is a known result-effective variable, the variables being A) the size of the workpiece to be abraded and B) the size of the sanding block, with the result(s) of adjusting the size of the rectangle of sandpaper and flexible member to meet the needs of the project and the size of the first member. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the length and width of the flexible member and sandpaper operates, and would have produced an expected outcome of choosing the width and length of the sandpaper and flexible member, and would have therefore constituted an obvious variable range at the time of applicants' invention. 
	Further the Applicant has not disclosed that the width and length of the sandpaper and flexible member solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraphs [0012-0014] is not a critical range since the use of the term “may” implies that it also may not within that range. Moreover, it appears that Hazelton as modified would perform equally well with the width and length of the sandpaper and flexible members being a chosen size according to the project and the size of the block. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hazelton as modified to have the length and width of the sandpaper and flexible member extend outward from the first member creating a tail because the length and width of the sandpaper and flexible member does not appear to provide any unexpected results.
	Regarding claim 11 (Currently Amended), Hazelton discloses a sanding device (page 7,  53 sec), comprising: 
	a first member (page 2, 23 sec, block of wood); 
	a flexible member (page 3, 31 sec, non-stick drawer liner being the flexible member) coupled with a bottom of the first member using an adhesive (26 sec, double stick carpet tape to a side of the block of the wood); and 
	sandpaper (37 sec, sandpaper) coupled with the flexible member (37 sec, the sand paper is placed on the non-stick drawer liner); 
	wherein an entirety of the flexible member is shaped substantially similar to the sandpaper (pages 3-4, 31 and 37 secs, the drawer liner and the sandpaper are both shaped rectangular).
	Hazelton does not explicitly disclose the flexible member couple with at least a portion of the top of the first member using an adhesive.
	Momper disclose in figure 2, a sanding device, comprising: 
	a first member (20); 
	a flexible member (35) coupled with a bottom of the first member (bottom of 20) and at least a portion of a top of the first member (top of 20) using an adhesive (45 couples 35 to the top and bottom faces of 20); and 
	sandpaper (30) coupled with the flexible member (30 is coupled to 35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazelton with the teachings of Momper to incorporate he flexible member to be wrapped around first member such that the flexible member is coupled with at least a portion of the top of the first member using an adhesive because this allows the user to easily replace the used abrasive article and to use either side of the sanding device (page 2, paragraphs [0038-0039], summarized).
	Regarding claim 12 (Currently Amended), Hazelton as modified further discloses the sanding device of claim 11, wherein the flexible member comprises a width perpendicular to a longest length of the flexible member (pages 3 and 4,  31-37 sec, showing the flexible member and the sandpaper each have a width in the direction perpendicular to the length), wherein the first member comprises a width perpendicular to a longest length of the first member (pages 3 and 4, the block has a width in the same direction as the width of the flexible member and the sandpaper), wherein the width of the flexible member is greater than the width of the first member, and wherein the flexible member comprises a pair of lower wings extending outward past sides of the first member at the bottom of the first member (pages 3, 4, and 7, showing the sides of the sandpaper and the flexible member extend beyond the width of the block thus creating wings).
	Regarding claim 14 (Currently Amended), Hazelton as modified discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose wherein the longest length of the flexible member is greater than the longest length of the first member, and wherein the flexible member comprises a tail extending past the back of the first member, and wherein the tail is not attached to the top of the first member when the sanding device is fully assembled.
	Hazelton further teaches the flexible member and the sandpaper to have a width (pages 3 and 4, the flexible member and the sandpaper have a width) and a length (pages 3 and 4, the flexible member and the sandpaper have a width) and to have a substantially rectangular shape (pages 3 and 4, showing the flexible member and the sandpaper having a rectangular shape), and the flexible member and sandpaper having a larger area than the plane of the first member (pages 3 and 4, showing the drawer liner and the sandpaper being larger than the surface of the block and the drawer liner and the sandpaper being wrapped around the edges of the block).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton to incorporate the flexible member and sandpaper to be longer than the first member to have a tail extending beyond the first member and the tail to not be attached to the top of the first member when the sanding device is fully assembled because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the length and/or width of the flexible member and sandpaper, which is a known result-effective variable, the variables being A) the size of the workpiece to be abraded and B) the size of the sanding block, with the result(s) of adjusting the size of the rectangle of sandpaper and flexible member to meet the needs of the project and the size of the first member. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the length and width of the flexible member and sandpaper operates, and would have produced an expected outcome of choosing the width and length of the sandpaper and flexible member, and would have therefore constituted an obvious variable range at the time of applicants' invention. 
	Further the Applicant has not disclosed that the width and length of the sandpaper and flexible member solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraphs [0012-0014] is not a critical range since the use of the term “may” implies that it also may not within that range. Moreover, it appears that Hazelton as modified would perform equally well with the width and length of the sandpaper and flexible members being a chosen size according to the project and the size of the block. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hazelton as modified to have the length and width of the sandpaper and flexible member extend outward from the first member creating a tail because the length and width of the sandpaper and flexible member does not appear to provide any unexpected results.
	Regarding claim 15 (Currently Amended), Hazelton as modified further discloses the sandpaper being a rectangular shape (page 4,  37 sec, showing the sanding member being a rectangle) and the sandpaper being wrapped around the width of the first member (page 4,  37 sec, showing the sandpaper being wrapped about the width of the block), but does not teach the flexible member and the sandpaper being wrapped around the longitudinal side of the first member such that the flexible member makes a pair of upper wings extending outward past sides of the first member, in a direction parallel with the width of the flexible member, at the top of the first member. 
	Momper further teaches the sandpaper and the flexible member being wrapped around the longitudinal front side of the first member (fig 2, showing 15 wraps around 20 in the longitudinal direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Momper to wrap the flexible member and the sandpaper around the longitudinal length and end of the first member, that along with the rectangular shape of the flexible member and the sandpaper, thus creating a pair of upper wings extending outward past sides of the first member, in a direction parallel with the width of the flexible member, at the top of the first member because folding the flexible member and the sandpaper around the longitudinal length of the first member allows for the user to reduce injury and user fatigue while also providing access to corners, all of which help to assure consistent and high quality sanding (page 2, paragraph [0039], summarized).
	Regarding claim 17 (Original), Hazelton as modified discloses the elements of the claimed invention as stated above in claim 11, but does not explicitly disclose the flexible member comprises a polymeric foam.
	Momper further teaches the flexible member comprises polymeric foam (page 2, paragraph [0032], 35 is made of foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Momper to incorporate foam as the flexible member because the foam facilitates ready attachment (page 1, paragraph [0008], summarized).
	Regarding claim 18 (Currently Amended), Hazelton as modified discloses the elements of the claimed invention as stated above in claim 12, but does not explicitly disclose a ridge coupled to, and extending upwards from, the top of the first member, the ridge having a longest length parallel with the longest length of the first member.
	Momper further teaches a ridge coupled to, and extending upwards from, the top of the first member (fig 5, teaching a ridge/handle 25 extending along the first member 20), the ridge having a longest length parallel with the longest length of the first member (25 is longest in length along 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Momper to incorporate a ridge/handle because the handle helps to reduce fatigue of the user (page 2, paragraph [0039], summarized).
	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ron Hazelton (https://www.youtube.com/watch?v=QDfT_lFDI0I, see NPL attachment for reference), in view of Momper et al (US PGPUB No. 2014/0256237), as applied to claims 1 and 11 respectively, and in further view of Biddle et al (US PGPUB No. 2002/0173258), hereinafter referred to as Hazelton, Momper, and Biddle, respectively.
	Regarding claims 5 (Currently Amended) and 13 (Currently Amended), Hazelton discloses the elements of the claimed invention as stated above in claims 1 and 11, respectively, but does not explicitly disclose a front of the first member comprises a rounded end and wherein the first member comprises a taper from the front to a back of the first member so that the front of the first member is thicker than the back of the first member, and wherein the top of the first member and bottom of the first member do not taper down to a common edge.
	Biddle teaches in figure 4, a first member (40) comprising: a front of the first member (42) comprises a rounded end (42 has a rounded end) and wherein the first member (40) comprises a taper (44 tapers) from the front (42) to a back of the first member (48) so that the front of the first member (42) is thicker than the back of the first member (42 is thicker than 48), and wherein the top of the first member and bottom of the first member do not taper down to a common edge (48 has a thickness therefore there is material between the two plane surfaces of 44 and 46 and therefore do not have a common edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Biddle to incorporate the rounded front and tapered back because the rounded end allows the user to apply pressure on fine grade sandpaper, and the taper allows the user to sand in tight crevices (page 2, paragraph [0021], summarized).
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ron Hazelton (https://www.youtube.com/watch?v=QDfT_lFDI0I, see NPL attachment for reference), in view of Momper et al (US PGPUB No. 2014/0256237), as applied to claim 15, and in further view of Field et al (US Patent No. 7,497,765), hereinafter referred to as Hazelton, Momper, and Field, respectively.
	Regarding claim 16 (Currently Amended), Hazelton as modified discloses the elements of the claimed invention as stated above in claim 15, but does not explicitly disclose a pair of recesses in the upper wings recessed inward from distal edges of the said width of the flexible member.
	Field teaches in figure 3, a sanding member (10) comprising: a flexible member (20) and abrasive layer on the bottom of the flexible member (fig 7, 13), the sanding member comprising a pair of recess at one end of the sanding member (26) cut out of a rectangular shape (26 cuts out of 20 which is substantially a rectangular shape) such that the pair of recesses in the upper wings are recessed inward from distal edges of the width of the flexible member (26 is recessed from the width of 20 + 2x the width of 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Field to incorporate the recesses because per MPEP 2143(I)(A) the combination of old elements is held obvious over the prior art. Where in the instant case to include the recesses as taught by Field in the system of Hazelton as modified, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the recesses as taught by Field in the system of Hazelton as modified because the claimed invention is merely a combination of old elements, the elements being the recesses in the corners of the sandpaper and the flexible member. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of having cutouts in the upper wings.
	Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ron Hazelton (https://www.youtube.com/watch?v=QDfT_lFDI0I, see NPL attachment for reference), in view of Momper et al (US PGPUB No. 2014/0256237), and in further view of Peterson et al (US Patent No. 9,221,152), hereinafter referred to as Hazelton, Momper, and Peterson, respectively.
	Regarding claims 19 (Currently Amended), 21 (New), and 22 (New), Hazelton discloses a sanding device (page 6,  52 sec, showing a completed sanding device), comprising: 
	a first member (page 1,  23 sec showing a block); 
	a flexible member (page 3,  31 sec, showing a non-stick drawer liner) coupled with a bottom of the first member (page 3,  31 sec, showing the draw liner coupled with the block) using an adhesive (page 3,  31 sec, the adhesive on the block); and 
	sandpaper (page 4,  37 sec, the sanding member) coupled with a bottom of the flexible member (page 4,  37 sec, showing sand paper coupled with the drawer liner); 
	wherein the flexible member and the sandpaper each comprises a length (pages 3 and 4, 31-37 sec, showing that the drawer liner and the sand paper each have a length); and 
	wherein the flexible member and the sandpaper (page 4,  37 sec) each comprises a width perpendicular to the length of the flexible member and sandpaper (pages 3 and 4,  31-37 sec, showing the flexible member and the sandpaper each have a width in the direction perpendicular to the length), wherein the first member (the block) comprises a width parallel with the width of the flexible member (the block has a width in the same direction as the width of the flexible member and the sandpaper), and wherein the width of the flexible member and the sandpaper is greater than the width of the first member so that the flexible member comprises and a pair of lower wings extending outward past the sides of the first member at the bottom of the first member (page 7, showing the wings of the sandpaper extending beyond the width of the block creating wings); and
	wherein an entirety of the flexible member is shaped substantially similar to the sandpaper (pages 3-4, 31 and 37 secs, the drawer liner and the sandpaper are both shaped rectangular) (claim 21).
	Hazelton does not teach the flexible member and the sandpaper being coupled with less than half of a top of the first member using an adhesive; the sandpaper coupled with a bottom of the flexible member using an adhesive; the flexible member comprises a longest length greater than a longest length of the first member so that the flexible member comprises a tail extending past a back of the first member; and 
	the width of the flexible member is greater than the width of the first member so that the flexible member comprises a pair of upper wings extending outward past sides of the first member at the top of the first member; and wherein the tail is not attached to the top of the first member when the sanding device is fully assembled (claim 22).
	Regarding the length and width of the flexible member and sandpaper being larger in width and length in relation to the first member to create lower wings that extend past the edges of the first member (claim 19) and the length to extend beyond the length of the first member to create a tail (claim 22), Hazelton further teaches the flexible member and the sandpaper both having a rectangular shape (pages 3-4, s 31-37, the flexible member and the sandpaper each have a rectangular shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton to incorporate the flexible member and sandpaper to be longer than the first member to have a tail extending beyond the first member (claim 19) and the tail to not be attached to the top of the first member when the sanding device is fully assembled (claim 22) because per MPEP 2144.05(II)(A), a result-effective variable is held obvious over the prior art. Where in the instant case, to optimize the length and/or width of the flexible member and sandpaper, which is a known result-effective variable, the variables being A) the size of the workpiece to be abraded and B) the size of the sanding block, with the result(s) of adjusting the size of the rectangle of sandpaper and flexible member to meet the needs of the project and the size of the first member. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to experiment and find an optimum range with which the length and width of the flexible member and sandpaper operates, and would have produced an expected outcome of choosing the width and length of the sandpaper and flexible member, and would have therefore constituted an obvious variable range at the time of applicants' invention. 
	Further the Applicant has not disclosed that the width and length of the sandpaper and flexible member solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraphs [0012-0014] is not a critical range since the use of the term “may” implies that it also may not within that range. Moreover, it appears that Hazelton as modified would perform equally well with the width and length of the sandpaper and flexible members being a chosen size according to the project and the size of the block. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Hazelton as modified to have the length and width of the sandpaper and flexible member extend outward from the first member creating a tail because the length and width of the sandpaper and flexible member does not appear to provide any unexpected results.
	Regarding the folding of the flexible member and the sandpaper over the first member and using adhesive to secure the flexible member to the bottom and at least a portion of the top of the first member, Momper teaches in figure 2, a sanding device (fig 1, 10), comprising: 
	a first member (21); 
	a flexible member (35) coupled with a bottom of the first member (bottom of 20, item 24) and coupled with at least a portion of a top of the first member (top of 20, item 21) using an adhesive (fig 3, 45); and 
	a sanding member (30) coupled with the flexible member (35, where 30 is coupled with 35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Momper to fold the flexible member and the sandpaper over an end of the first member, to secure the bottom of the flexible member and the sandpaper to the first member using adhesive, and to secure the flexible member and the sandpaper to the first member to at least a portion of the top of the first member, and along with the rectangular shaped flexible member and sandpaper, to create a pair of upper wings that extend outward from the top of the first member, because folding the flexible member and the sandpaper around the longitudinal length of the first member and securing the flexible member and sandpaper to the top of the first member allows for the user to reduce injury and user fatigue while also providing access to corners, all of which help to assure consistent and high quality sanding (page 2, paragraph [0039], summarized).
	Regarding the securing of the sandpaper to the flexible member using adhesive, Peterson teaches in figure 2, a flexible sanding device (10), comprising:  
	sandpaper (12) coupled with a bottom (22) of a flexible member (14) using an adhesive (col 4, lines 1-11 and col 6, lines 47-62, 22 is adhesively coupled with 16, which forms the top of 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Peterson to incorporate adhesive between the flexible member and the sandpaper because this improves flexibility (col 2, lines 29-31, summarized).
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ron Hazelton (https://www.youtube.com/watch?v=QDfT_lFDI0I, see NPL attachment for reference), in view of Momper et al (US PGPUB No. 2014/0256237), and in further view of Peterson et al (US Patent No. 9,221,152), as applied to claim 21, and in further view of Biddle et al (US PGPUB No. 2002/0173258), hereinafter referred to as Hazelton, Momper, Peterson, and Biddle, respectively.
	Regarding claim 20, Hazelton discloses the elements of the claimed invention as stated above in claim 19, but does not explicitly disclose wherein the first member is tapered so that the front of the first member is thicker than the back of the first member, and wherein the top of the first member and bottom of the first member do not taper down to a common edge.
	Biddle teaches in figure 4, a first member (40) comprising: a front of the first member (42) comprises a rounded end (42 has a rounded end) and wherein the first member (40) comprises a taper (44 tapers) from the front (42) to a back of the first member (48) so that the front of the first member (42) is thicker than the back of the first member (42 is thicker than 48), and wherein the top of the first member and bottom of the first member do not taper down to a common edge (48 has a thickness therefore there is material between the two plane surfaces of 44 and 46 and therefore do not have a common edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hazelton with the teachings of Biddle to incorporate the rounded front and tapered back because the rounded end allows the user to apply pressure on fine grade sandpaper, and the taper allows the user to sand in tight crevices (page 2, paragraph [0021], summarized).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723